       Case 3:20-cv-00173-PSH Document 15 Filed 02/08/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION



WALTER JAMES                                                    PLAINTIFF


v.                       NO. 3:20-cv-00173 PSH


ANDREW SAUL, Commissioner of                                  DEFENDANT
the Social Security Administration



                                  ORDER


     The    Commissioner     of   the   Social   Security   Administration

(“Commissioner”) has filed the pending unopposed motion to reverse and

remand. See Docket Entry 14. In the motion, he asks the Court to reverse

and remand this case for further administrative proceedings pursuant to

the fourth sentence of 42 U.S.C. 405(g).

     For good cause shown, the motion to reverse and remand is granted.

This case is remanded in accordance with the terms outlined by the

Commissioner. The remand in this case is a “sentence four” remand. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991). The dismissal of this case is

without prejudice to plaintiff Walter James’ subsequent filing of a motion
       Case 3:20-cv-00173-PSH Document 15 Filed 02/08/21 Page 2 of 2




for attorney’s fees and expenses pursuant to the Equal Access to Justice

Act. A separate judgment will be entered pursuant to Fed. R. Civ. P. 58.

     IT IS SO ORDERED this 8th day of February, 2021.




                                  __________________________________
                                    UNITED STATES MAGISTRATE JUDGE




                                     2
